October 01, 2004


Mr. F. Walter Conrad Jr.
Baker & Botts, L.L.P.
910 Louisiana, One Shell Plaza
Houston, TX 77002-4995

Mr. James Edward Smith
Beirne, Maynard & Parsons, L.L.P.
1300 Post Oak Blvd., 25th Floor
Houston, TX 77056-3000

Mr. John Dixon Walker
Cash Allen, L.L.P.
600 Travis, Suite 6710
Houston, TX 77002

Mr. William Howard Farrell
Cotton Farell, P.C.
801 Congress, 4th Floor
Houston, TX 77002
Mr. Guy M. Hohmann
Hohman Taube & Summers, L.L.P.
100 Congress Avenue, Suite 600
Austin, TX 78701

Mr. James M. Riley Jr.
Coats Rose Yale Holm Ryman & Lee
1001 Fannin Street, Suite 800
Houston, TX 77002

Mr. Marvin B. Peterson
Law Office of Marvin B. Peterson
4611 Montrose Blvd., Suite A210
Houston, TX 77006

Mr. John B. Turney
Bell Turney Coogan & Richards, L.L.P.
823 Congress, Ste. 706
Austin, TX 78701

RE:   Case Number:  03-0236
      Court of Appeals Number:  01-00-01132-CV
      Trial Court Number:  98-47629

Style:      SCHNEIDER NATIONAL CARRIERS, INC. ET AL.
      v.
      ANDREA L. BATES ET AL.











Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Mr. Charles       |
|   |Bacarisse         |
|   |Ms. Margie        |
|   |Thompson          |